DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 9, 17 and 28 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Thangarasa et al. (2020/0178172), Thangarasa hereinafter. Thangarasa teaches all of the limitations of the specified claim with the following reasoning that follows.

Re. Claims 1 and 28, Thangarasa teaches a method for wireless communication at a user equipment (UE) (Fig. 1-3 & ¶0040 - methods for adaptively monitoring downlink (DL) control channel in discontinuous reception (DRX). ¶0041 - power saving signal can be any of the following DL control signals: a go-to-sleep (GTS) signal and wake-up-signal (WUS).  The GTS and WUS are downlink signals transmitted by the network node.  The UE can be configured by the network node to receive one of the two types of signals.  GTS or WUS is transmitted during the On-duration of the DRX cycle) and An apparatus for wireless communication at a user equipment (UE), 2comprising:  3a processor, 4memory coupled with the processor; and  5instructions stored in the memory and executable by the processor to cause the 6apparatus to: monitor control channel transmissions from a plurality of transmission/reception points for an on-duration of a discontinuous reception cycle (Fig.1-3 & ¶0001- systems and methods for adaptively monitoring downlink control channel in discontinuous reception (DRX). ¶0018 - Applying the WUS implies that reception or non-reception of the WUS at the start of an on-duration of a DRX period indicates to the UE to respectively monitor or refrain from monitoring a downlink control channel during the on-duration. Fig.1-3 & ¶0065 - a wireless network 100 for adaptively monitoring a DL control channel in DRX…. wireless device 110A may transmit wireless signals to one or more of network nodes 115, and/or receive wireless signals from one or more of network nodes 115 (i.e., a plurality of transmission/reception points ). Fig.1-3 & ¶0073 - network node 115 may be capable of using multi-antenna techniques and may be equipped with multiple antennas and capable of supporting Multiple Input Multiple output (MIMO) techniques.);receive, from at least a first transmission/reception point of the 10plurality of transmission/reception points, a go-to-sleep signal that indicates the UE is to discontinue the monitoring for the control channel transmissions from at least a second transmission/reception point of the plurality of transmission/reception points; (Fig.1-3 & ¶0041- The GTS and WUS are downlink signals transmitted by the network node.  The UE can be configured by the network node to receive one of the two types of signals.  GTS or WUS is transmitted during the On-duration of the DRX cycle. Fig.1-3 & ¶0043 - the wireless device uses the WUS or GTS to determine whether to monitor or not monitor a downlink (DL) control channel during the On-duration of the DRX configuration. ¶0046 - if the wireless device receives a GTS, the wireless device determines whether the GTS signal is intended for the wireless device.  If the GTS signal is intended for the wireless device, the wireless device can go to sleep in the On-duration.  The wireless device does not have to monitor the DL control channel. Fig.1-3 & ¶0065 - a wireless network 100 for adaptively monitoring a DL control channel in DRX…. wireless device 110A may transmit wireless signals to one or more of network nodes 115, and/or receive wireless signals from one or more of network nodes 115 (i.e., a plurality of transmission/reception points )); and  discontinue, responsive to the receiving, the monitoring for the control channel transmissions from at least the second transmission/reception point of the plurality of transmission/reception points (Fig.1-3 & ¶0043 - the wireless device uses the WUS or GTS to determine whether to monitor or not monitor a downlink (DL) control channel during the On-duration of the DRX configuration. ¶0046 - if the wireless device receives a GTS, the wireless device determines whether the GTS signal is intended for the wireless device.  If the GTS signal is intended for the wireless device, the wireless device can go to sleep in the On-duration.  The wireless device does not have to monitor the DL control channel. Fig.1-3 & ¶0065 - a wireless network 100 for adaptively monitoring a DL control channel in DRX…. wireless device 110A may transmit wireless signals to one or more of network nodes 115, and/or receive wireless signals from one or more of network nodes 115 (i.e., a plurality of transmission/reception points)).

Re. Claim 9,  Thangarasa  teaches claim 1.
Thangarasa further teaches wherein the go-to-sleep signal indicates a time 2duration during which the UE is to discontinue monitoring for the control channel 3transmissions.(Fig.1-2 &  Fig.1-3 & ¶0041- The GTS and WUS are downlink signals transmitted by the network node.  The UE can be configured by the network node to receive one of the two types of signals.  GTS or WUS is transmitted during the On-duration of the DRX cycle.¶0046 - if the wireless device receives a GTS, the wireless device determines whether the GTS signal is intended for the wireless device.  If the GTS signal is intended for the wireless device, the wireless device can go to sleep in the On-duration.  ¶0309 - the method further includes receiving a GTS and, in response to the GTS, transitioning the UE to a sleep state during an On-duration of a DRX cycle).

Re. Claim 17,  Thangarasa teaches claim 1.
Thangarasa further teaches wherein the go-to-sleep signal is received in 2one or more of a medium access control element, a downlink control information message (Fig.1-2 & ¶0041 - The GTS and WUS are downlink signals transmitted by the network node.  The UE can be configured by the network node to receive one of the two types of signals.  GTS or WUS is transmitted during the On-duration of the DRX cycle. If the UE configured with GTS, also receives GTS at the start of On-duration then the UE is not expected to read DL control channel (e.g. PDCCH, NPDCCH, MPDCCH, E-PDCCH etc) during the On-duration.  But if the UE does not receive GTS in the On-duration then the UE is required to monitor the DL control channel during the entire On-duration.  …¶0046 - The wireless device further applies the selected power saving signal for monitoring a DL control channel such as, for example, the PDCCH, during the On-duration of the DRX cycle….if the wireless device receives a GTS, the wireless device determines whether the GTS signal is intended for the wireless device.  If the GTS signal is intended for the wireless device, the wireless device can go to sleep in the On-duration.) , or  3a radio resource control message.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-3, 11-12 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over  Thangarasa, in view of Cox et al. (2020/0029302), Cox hereinafter.

Re. Claims 2 and 29,  Thangarasa teaches claims 1 and 28 respectively.
Thangarasa  further teaches  discontinue the monitoring for the control channel transmissions from each of 6the two or more transmission/reception points based at least in part on the respective go-to- sleep signal. (Fig.1-3 & ¶0043 - the wireless device uses the WUS or GTS to determine whether to monitor or not monitor a downlink (DL) control channel during the On-duration of the DRX configuration. ¶0046 - if the wireless device receives a GTS, the wireless device determines whether the GTS signal is intended for the wireless device.  If the GTS signal is intended for the wireless device, the wireless device can go to sleep in the On-duration.  The wireless device does not have to monitor the DL control channel.Fig.1-3 & ¶0073 - network node 115 may be capable of using multi-antenna techniques and may be equipped with multiple antennas and capable of supporting Multiple Input Multiple output (MIMO) techniques).
Yet, Thangarasa does not expressly teach receive separate go-to-sleep signals from two or more transmission/reception 4points of the plurality of transmission/reception points;
However, in the analogous art, Cox explicitly discloses receive separate go-to-sleep signals from two or more transmission/reception 4points of the plurality of transmission/reception points (Fig.2 shows a base station having a plurality of Radio Front End Modules (215). Fig.6/Fig.15 & ¶0169 - root indexes of [9, 21, 24, 40, 44, 59] can be used for 3 sets of [wake-up, go-to-sleep], e.g., [9, 40], [44, 24] and [21, 59] with the first root index of each set indicating "wake-up" and second root index of each set indicating "go-to-sleep" or vice versa, where the 3 sets can correspond to 3 cells or 3 UE groups.  ¶0199 - The UE may thus receive 4 possible signals.  The first signal may include WUSG1 and GTS.  If only the UEs in WUSG1 are being paged, then the eNB may transmit a combination of WUSG1 and GTS during the WUS occasion.  The UEs monitoring the WUS occasion may detect this signal and match the signal to their own group or to the GTS.  If the UEs belong to WUSG1, a positive match results and the UEs may wake up to monitor the PDCCH.  However, if the UEs belong to WUSG2, the UEs may obtain a positive correlation with the GTS signal and would thus go back to sleep.  The second signal may include WUSG2 and GTS and be the analog of the above for UEs in WUSG2 . That is,  each UE receives separate “go-to-sleep” signals from a base station having a plurality of radio units as disclosed by Cox in the aforesaid sections);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Thangarasa’s invention of a system and a method for adaptively monitoring downlink control channel in discontinuous reception  to include Cox’s invention of wake up signal for machine type communication and narrowband IOT devices, because it enhances achieving lower power consumption for IOT/MTC devices, in turns, achieves in efficient use of network resources.   (¶0003, Cox).
Re. Claim 3,  Thangarasa and Cox teach claim 2.
Yet, Thangarasa does not expressly teach wherein at least a first go-to-sleep signal and a 2second go-to-sleep signal of the separate go-to-sleep signals are independent of each other, 3and wherein the second go-to-sleep signal is received before, concurrently with, or after, the 4first go-to-sleep signal.
However, in the analogous art, Cox explicitly discloses wherein at least a first go-to-sleep signal and a 2second go-to-sleep signal of the separate go-to-sleep signals are independent of each other, 3and wherein the second go-to-sleep signal is received before, concurrently with, or after, the 4first go-to-sleep signal. (Fig.2 shows a base station having a plurality of Radio Front End Modules (215). Fig.6/Fig.15 & ¶0169 - root indexes of [9, 21, 24, 40, 44, 59] can be used for 3 sets of [wake-up, go-to-sleep], e.g., [9, 40], [44, 24] and [21, 59] with the first root index of each set indicating "wake-up" and second root index of each set indicating "go-to-sleep" or vice versa, where the 3 sets can correspond to 3 cells or 3 UE groups.  ¶0199 - The UE may thus receive 4 possible signals.  The first signal may include WUSG1 and GTS.  If only the UEs in WUSG1 are being paged, then the eNB may transmit a combination of WUSG1 and GTS during the WUS occasion.  The UEs monitoring the WUS occasion may detect this signal and match the signal to their own group or to the GTS.  If the UEs belong to WUSG1, a positive match results and the UEs may wake up to monitor the PDCCH.  However, if the UEs belong to WUSG2, the UEs may obtain a positive correlation with the GTS signal and would thus go back to sleep.  The second signal may include WUSG2 and GTS and be the analog of the above for UEs in WUSG2 . That is,  each UE receives separate “go-to-sleep” signals from a base station having a plurality of radio units as disclosed by Cox in the aforesaid sections);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Thangarasa’s invention of a system and a method for adaptively monitoring downlink control channel in discontinuous reception  to include Cox’s invention of wake up signal for machine type communication and narrowband IOT devices, because it enhances achieving lower power consumption for IOT/MTC devices, in turns, achieves in efficient use of network resources.   (¶0003, Cox).
Re. Claim 11,  Thangarasa teaches claim 1.
Yet, Thangarasa does not  expressly teach 2receiving a go-to-sleep configuration that indicates a subset of 3transmission/reception points that can transmit go-to-sleep signals; and  4monitoring for the go-to-sleep signal from the subset of transmission/reception 5points.
However, in the analogous art, Cox explicitly discloses receiving a go-to-sleep configuration that indicates a subset of 3transmission/reception points that can transmit go-to-sleep signals; and  4monitoring for the go-to-sleep signal from the subset of transmission/reception 5points.(Fig.2 shows a base station having a plurality of Radio Front End Modules (215). Fig.6/Fig.15 & ¶0169 - root indexes of [9, 21, 24, 40, 44, 59] can be used for 3 sets of [wake-up, go-to-sleep], e.g., [9, 40], [44, 24] and [21, 59] with the first root index of each set indicating "wake-up" and second root index of each set indicating "go-to-sleep" or vice versa, where the 3 sets can correspond to 3 cells or 3 UE groups.  … Here, indexing is performed for  set of “go-to-sleep” signals for a group of UE served by base stations having a plurality of radio units.  ¶0199 - The UE may thus receive 4 possible signals.  The first signal may include WUSG1 and GTS.  If only the UEs in WUSG1 are being paged, then the eNB may transmit a combination of WUSG1 and GTS during the WUS occasion.  The UEs monitoring the WUS occasion may detect this signal and match the signal to their own group or to the GTS.  If the UEs belong to WUSG1, a positive match results and the UEs may wake up to monitor the PDCCH.  However, if the UEs belong to WUSG2, the UEs may obtain a positive correlation with the GTS signal and would thus go back to sleep.  The second signal may include WUSG2 and GTS and be the analog of the above for UEs in WUSG2 . That is,  each UE receives separate “go-to-sleep” signals (indexed to a set of “go-to-sleep” signals for a group of UE) from a base station having a plurality of radio units as disclosed by Cox in the aforesaid sections);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Thangarasa’s invention of a system and a method for adaptively monitoring downlink control channel in discontinuous reception to include Cox’s invention of wake up signal for machine type communication and narrowband IOT devices, because it enhances achieving lower power consumption for IOT/MTC devices, in turns, achieves in efficient use of network resources.   (¶0003, Cox).
Re. Claim 12,  Thangarasa and Cox teach claim 11.
Yet, Thangarasa does not expressly teach wherein the subset of transmission/reception 2points include only anchor transmission/reception points of the plurality of 3transmission/reception points.
However, in the analogous art, Cox explicitly discloses wherein the subset of transmission/reception 2points include only anchor transmission/reception points of the plurality of 3transmission/reception points. ( Fig.2 shows a base station having a plurality of Radio Front End Modules (215).Fig.1-2 / Fig.16 & ¶0140 - The WUR function may signal the main radio to complete a response to a paging request.  No wake-up signal may be sent by the eNB during the WUS resource when there is no DL data for the UE or UEs within the WUS group. Fig.1-2 / Fig.1& ¶0217 - to reduce power consumption the UE may contain a WUR that may be separate from the main receiver. That is, a communication system does have a plurality of transmission/reception units, includes a main/anchor radio and a wake up radio);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Thangarasa’s invention of a system and a method for adaptively monitoring downlink control channel in discontinuous reception to include Cox’s invention of wake up signal for machine type communication and narrowband IOT devices, because it enhances achieving lower power consumption for IOT/MTC devices, in turns, achieves in efficient use of network resources.   (¶0003, Cox).




Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Thangarasa, in view of Vajapeyam et al. (2016/0242231, same assignee but published more than a year of the EFD of the instant application), Vajapeyam hereinafter.

Re. Claim 10,  Thangarasa teaches claim 1.
Yet, Thangarasa does not expressly teach  wherein the discontinuing the monitoring for  the control channel transmissions comprises deactivating one or more antenna panels at the UE associated with one or more transmission/reception points of the plurality of 4transmission/reception points. 
However, in the analogous art, Vajapeyam explicitly discloses wherein the discontinuing the monitoring for  the control channel transmissions comprises deactivating one or more antenna panels at the UE associated with one or more transmission/reception points of the plurality of 4transmission/reception points.(Fig.1-4 & ¶0064 - eNB may support one or multiple ..cells (e.g., component carriers).  ¶0079 - a DRX cycle consists of an "ON duration" (e.g., DRX ON) when the UE 115 may monitor for control information (e.g., on physical downlink control channel (PDCCH)) and a "low power period" or "OFF duration" (e.g., DRX OFF) when the UE 115 may power down radio components. ¶0068 - a DRX OFF duration may be defined as a period of time during which all or most of the radio components utilized by a UE 115 for receiving are deactivated (e.g., powered off)……. a UE 115 that transitions from a DRX ON duration to a DRX OFF duration is said to "go to sleep").
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Thangarasa’s invention of a system and a method for adaptively monitoring downlink control channel in discontinuous reception  to include Vajapeyam’s invention of connected mode extended discontinuous reception (eDRX), because it maintains network synchronicity and compatibility within a communication system in order to conserve power usage of the communication system.   (¶0006-¶0008, Vajapeyam).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over  Thangarasa, in view of Cox, further in view of  Brian Gordaychik (2019/0363843), Gordaychik hereinafter.

Re. Claim 16,  Thangarasa and Cox teach claim 11.
Yet,  Thangarasa and Cox do not expressly teach wherein the go-to-sleep configuration is received in a radio resource control message from an anchor transmission/reception point.
However, in the analogous art, Gordaychik explicitly discloses wherein the go-to-sleep configuration is received in a radio resource control message from an anchor transmission/reception point. (Fig.1 / Fig.6-7 & ¶0096 - A GTS indication may be received via preferably via DCI, MAC with RRC signaling providing long term RRC scheduling and or parameters/information. Fig.1 / Fig.6-7 & ¶0159 - a UE may receive a plurality of synchronization signals on a first carrier, for example, an anchor carrier of a gNB.  The UE may then receive a MIB or or one or more SIBs on the anchor carrie…. The UE may receive a random access response (on PCell, SCell, SPCell, etc.) and may then transmit an RRC connection request or msg3).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Thangarasa’s invention of a system and a method for adaptively monitoring downlink control channel in discontinuous reception  and  Cox’s invention of wake up signal for machine type communication and narrowband IOT devices to include Gordaychik’s invention of transmission a pluralities of capabilities of a user equipment to a next generation node B (gNB)  in next generation radio technology, because it allows user equipment in registration with a next generation network, in turn,  receives a new capability from the network. (¶0002/¶0013, Gordaychik)

Claims 18, 25-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Thangarasa, in view of  Wu et al (2020/0229092),  Wu hereinafter.

Re. Claim 18 and 30, Thangarasa teaches a method for wireless communication at a base station (Fig. 1-3 & ¶0040 - methods for adaptively monitoring downlink (DL) control channel in discontinuous reception (DRX). ¶0041 - power saving signal can be any of the following DL control signals: a go-to-sleep (GTS) signal and wake-up-signal (WUS).  The GTS and WUS are downlink signals transmitted by the network node.) and an apparatus (Fig.4/Fig.1, 115) for wireless communication at a base station (Fig.4/Fig.1, 115), comprising:  a processor (Fig.4, 220), memory (Fig.4, 230) coupled with the processor; and  instructions stored in the memory and executable by the processor to cause the apparatus to (Fig.4 & ¶0072):  transmit a go-to-sleep configuration to a user equipment (UE), the go-to-sleep configuration indicating one or more of a plurality of transmission/reception points from which the UE is to monitor for go-to-sleep signals (Fig.1-2 & ¶0041 - The GTS and WUS are downlink signals transmitted by the network node.  The UE can be configured by the network node to receive one of the two types of signals.  GTS or WUS is transmitted during the On-duration of the DRX cycle. If the UE configured with GTS, also receives GTS at the start of On-duration then the UE is not expected to read DL control channel (e.g. PDCCH, NPDCCH, MPDCCH, E-PDCCH etc) during the On-duration.  But if the UE does not receive GTS in the On-duration then the UE is required to monitor the DL control channel during the entire On-duration.  …¶0046 - The wireless device further applies the selected power saving signal for monitoring a DL control channel such as, for example, the PDCCH, during the On-duration of the DRX cycle….if the wireless device receives a GTS, the wireless device determines whether the GTS signal is intended for the wireless device.  If the GTS signal is intended for the wireless device, the wireless device can go to sleep in the On-duration. Fig.1-3 & ¶0073 - network node 115 may be capable of using multi-antenna techniques and may be equipped with multiple antennas and capable of supporting Multiple Input Multiple output (MIMO) techniques.); and  transmit at least one go-to-sleep signal to the UE prior to or during the 13on-duration in the discontinuous reception cycle via at least a first transmission/reception point of the indicated one or more of the plurality of transmission/reception points (Fig.1-2 & ¶0041 - The GTS and WUS are downlink signals transmitted by the network node.  The UE can be configured by the network node to receive one of the two types of signals.  GTS or WUS is transmitted during the On-duration of the DRX cycle.), the at least one go-to-sleep signal indicating that the UE is to discontinue monitoring for transmissions of the identified one or more transmission/reception points during the on-duration of the discontinuous reception  cycle (Fig.1-3 & ¶0043 - the wireless device uses the WUS or GTS to determine whether to monitor or not monitor a downlink (DL) control channel during the On-duration of the DRX configuration. ¶0046 - if the wireless device receives a GTS, the wireless device determines whether the GTS signal is intended for the wireless device.  If the GTS signal is intended for the wireless device, the wireless device can go to sleep in the On-duration.  The wireless device does not have to monitor the DL control channel.Fig.1-3 & ¶0073 - network node 115 may be capable of using multi-antenna techniques and may be equipped with multiple antennas and capable of supporting Multiple Input Multiple output (MIMO) techniques).
Yet, Thangarasa does not expressly teach  identify one or more of the plurality of transmission/reception points 10that have insufficient control information or data for a transmission to the UE during an on-duration of a discontinuous reception cycle.
However, in the analogous art, Wu explicitly discloses identify one or more of the plurality of transmission/reception points 10that have insufficient control information or data for a transmission to the UE during an on-duration of a discontinuous reception cycle. (¶0054 - dynamic data service of the UE is difficult to completely match the DRX cycle configured by a higher layer, that is, the UE does not have data transmission for all the On-Durations of the DRX cycles, and the UE would have a certain power consumption when monitoring the PDCCH during the On-Duration of each DRX cycle. ¶0055 - If the base station determines that the UE will not be scheduled again, the base station may transmit a DRX command MAC CE to the UE to indicate the UE to enter the Opportunity-for-DRX in advance, but the MAC layer signaling has a certain time Delay, so there is still some room for optimization. The above disclosures by Wu is in reference to  insufficient control information or data for a transmission to the UE during an on-duration of a discontinuous reception cycle. ¶0058 - The physical layer power saving signal may be any of the following signal: Wake Up Signal (WUS), Go To Sleep Signal (GTSS), PDCCH Skipping Signal (PDCCH SS), PDCCH monitoring signal (PDCCH MS), Power Saving Signal, Power Saving Channel, Power Saving Signaling…Fig.1-16 & ¶0063 - when the UE receives the configuration information of the physical layer power saving signal transmitted by the base station, wherein the physical layer power saving signal is used to perform a specific power saving operation, and then the UE monitors the physical layer power saving signal on the preconfigured time frequency resource, and performs a corresponding power saving operation based on whether the physical layer power saving signal is monitored,… starts monitoring the PDCCH while waking up from the sleep mode, or stops monitoring the PDCCH and enters the sleep mode. ¶0265 - The power saving signaling indicates the MIMO parameter configuration …indicate one of multiple preconfigured number of MIMO layers, indicate one of the multiple preconfigured number of receive antennas, and/or indicate one of multiple preconfigured transmit antennas).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Thangarasa’s invention of a system and a method for adaptively monitoring downlink control channel in discontinuous reception  to include Wu’s invention of a method and apparatus for monitoring physical downlink control channel, because it provides an effective and 

Re. Claim 25,  Thangarasa and Wu teach claim 18.
Yet,  Thangarasa and Wu  do not expressly teach wherein the go-to-sleep configuration is 2transmitted in a radio resource control message to the UE.
However, in the analogous art, Wu explicitly discloses wherein the go-to-sleep configuration is 2transmitted in a radio resource control message to the UE. (¶0224 - UE being in the RRC connected mode acquires configuration information of the physical layer power saving signal by using the UE-specific RRC signaling, for example, the physical layer power saving signal is ….the GTSS).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Thangarasa’s invention of a system and a method for adaptively monitoring downlink control channel in discontinuous reception  to include Wu’s invention of a method and apparatus for monitoring physical downlink control channel, because it provides an effective and more efficient power consumption mechanism for a user device when dynamic data service is handled by the user device. (¶0002/¶0005, Wu).

Re. Claim 26,  Thangarasa and Wu teach claim 18.
Thangarasa  further teaches wherein the at least one go-to-sleep signal is 2transmitted in one or more of a medium access control element, a downlink control 3information message (Fig.1-2 & ¶0041 - The GTS and WUS are downlink signals transmitted by the network node.  The UE can be configured by the network node to receive one of the two types of signals.  GTS or WUS is transmitted during the On-duration of the DRX cycle. If the UE configured with GTS, also receives GTS at the start of On-duration then the UE is not expected to read DL control channel (e.g. PDCCH, NPDCCH, MPDCCH, E-PDCCH etc) during the On-duration.  But if the UE does not receive GTS in the On-duration then the UE is required to monitor the DL control channel during the entire On-duration.  …¶0046 - The wireless device further applies the selected power saving signal for monitoring a DL control channel such as, for example, the PDCCH, during the On-duration of the DRX cycle….if the wireless device receives a GTS, the wireless device determines whether the GTS signal is intended for the wireless device.  If the GTS signal is intended for the wireless device, the wireless device can go to sleep in the On-duration), or a radio resource control message.







Claims 19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over  Thangarasa, in view Wu, further in view of  Shrestha (2020/0229095), Shrestha hereinafter .

Re. Claim 19,  Thangarasa and Wu teach claim 18.
Yet,  Thangarasa and Wu  do not expressly teach wherein the go-to-sleep configuration 2indicates one or more anchor transmission/reception points that the UE is to monitor for go- 3to-sleep signals, and wherein the first transmission/reception point is an anchor 4transmission/reception point.
However, in the analogous art, Shrestha explicitly discloses wherein the go-to-sleep configuration 2indicates one or more anchor transmission/reception points that the UE is to monitor for go- 3to-sleep signals, and wherein the first transmission/reception point is an anchor 4transmission/reception point. (Fig.1,Fig.4-5 & ¶0114 - RAN node 111 (Macro RAN node out of a plurality of Nodes as shown in Fig.1) may send multiple WUS for multiple groups of UEs 101 within the same WUS occasion. …….groups of UEs monitoring a WUS occasion are further divided into two subgroups.  In such a scenario, there may be 2 groups of UEs 101 for each WUS occasion, each of which may be assigned a separate signal sequence, such as WUS Group 1 (WUSG1) and WUS Group 2 (WUSG2), and also a Go-to-sleep (GTS) signal that would be the same for both.  In such a scenario, UE 101 may detect, from RAN node 111, a WUS corresponding to one of the following possibilities: ¶0115 - 1) WUSG1+GTS: If only UEs 101 in WUSG1 are to be paged, RAN node 111 may transmit a combination of WUSG1 and GTS during the WUS occasion, and UEs 101 monitoring the WUS occasion may detect this signal and match it to their own group or to the GTS.  When a particular UE 101 pertains to WUSG1, UE 101 may recognize the WUSG1 from the WUS and wake up to monitor the PDCCH.  …if the UE 101 belongs to another group (e.g., WUSG2) UE 101 may go back to sleep due to the GTS indication of the WUS).


Re. Claim 23,  Thangarasa, Wu  and Shrestha teach claim 19.
Yet,  Thangarasa and Wu  do not expressly teach wherein the go-to-sleep configuration further 2indicates that the UE is to discontinue the monitoring for the control channel transmissions 3from all of the plurality of transmission/reception points responsive to a go-to-sleep signal 4from the anchor transmission/reception point.
However, in the analogous art, Shrestha explicitly discloses wherein the go-to-sleep configuration further 2indicates that the UE is to discontinue the monitoring for the control channel transmissions 3from all of the plurality of transmission/reception points responsive to a go-to-sleep signal 4from the anchor transmission/reception point.(Fig.1,Fig.4-5 & ¶0114 - RAN node 111 (Macro RAN node out of a plurality of Nodes as shown in Fig.1) may send multiple WUS for multiple groups of UEs 101 within the same WUS occasion….. Fig.1,Fig.4-5 & ¶0115 - if the UE 101 belongs to another group (e.g., WUSG2) UE 101 may go back to sleep due to the GTS indication of the WUS. ¶0117 - In case there is no wake up for any groups, RAN node 111 may transmit a GTS signal, which may indicate that any UEs 101 detecting the signal are to go back to sleep regardless of the group to which they may pertain).


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over  Thangarasa, in view of Wu, further in view of Cox.

Re. Claim 27, Thangarasa and Wu teach claim 18.
Yet,  Thangarasa and Wu  do not expressly teach wherein each transmission/reception point of 2the plurality of transmission/reception points transmits a separate go-to-sleep signal to the UE 3independently of whether other transmission/reception points of the plurality of 4transmission/reception points transmits the go-to-sleep signal.
However, in the analogous art, Cox explicitly discloses wherein each transmission/reception point of 2the plurality of transmission/reception points transmits a separate go-to-sleep signal to the UE 3independently of whether other transmission/reception points of the plurality of 4transmission/reception points transmits the go-to-sleep signal. (Fig.2 shows a base station having a plurality of Radio Front End Modules (215). Fig.6/Fig.15 & ¶0169 - root indexes of [9, 21, 24, 40, 44, 59] can be used for 3 sets of [wake-up, go-to-sleep], e.g., [9, 40], [44, 24] and [21, 59] with the first root index of each set indicating "wake-up" and second root index of each set indicating "go-to-sleep" or vice versa, where the 3 sets can correspond to 3 cells or 3 UE groups.  ¶0199 - The UE may thus receive 4 possible signals.  The first signal may include WUSG1 and GTS.  If only the UEs in WUSG1 are being paged, then the eNB may transmit a combination of WUSG1 and GTS during the WUS occasion.  The UEs monitoring the WUS occasion may detect this signal and match the signal to their own group or to the GTS.  If the UEs belong to WUSG1, a positive match results and the UEs may wake up to monitor the PDCCH.  However, if the UEs belong to WUSG2, the UEs may obtain a positive correlation with the GTS signal and would thus go back to sleep.  The second signal may include WUSG2 and GTS and be the analog of the above for UEs in WUSG2 . That is,  each UE receives separate “go-to-sleep” signals from a base station having a plurality of radio units as disclosed by Cox in the aforesaid sections);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Thangarasa’s invention of a system and a method for adaptively monitoring downlink control channel in discontinuous reception  and  Wu’s invention of a method and apparatus for monitoring physical downlink control channel to include Cox’s invention of wake up signal for machine type communication and narrowband IOT devices, because it enhances achieving lower power consumption for IOT/MTC devices, in turns, achieves in efficient use of network resources.   (¶0003, Cox).










Allowable Subject Matter
Claims 4-8, 13-15, 20-22 & 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 4 – wherein the receiving comprises: receiving a cross-transmission/reception point go-to-sleep signal from the first transmission/reception point of the plurality of transmission/reception points that indicates the UE is to discontinue the monitoring for the control channel transmissions from one or more of the first transmission/reception point or the second transmission/reception point of  the plurality transmission/reception points; and wherein the discontinuing comprises discontinuing the monitoring for the control channel transmissions from the one or more of the first transmission/reception point or the second transmission/reception point that are indicated in the cross- transmission/reception point go-to-sleep signal.

Claim 5 – depends on claim 4.
Claim  6 – depends on claim 5.
Claim 7 – depends on claim 5.
Claim 8 – depends on claim 5.
Claim 13 – wherein the go-to-sleep configuration indicates that an anchor transmission/reception point of the plurality of transmission/reception points can transmit a cross-transmission/reception point go-to-sleep signal, and that non-anchor transmission/reception points can transmit go-to-sleep signals only for an associated non-anchor transmission/reception point. 
Claim 14 – depends on claim 13.
Claim 15 – depends on claim 13.
Claim 20 – wherein the at least one go-to-sleep signal is a cross-transmission/reception point go-to-sleep signal indicates a subset of transmission/reception points of the plurality of transmission/reception points for which the UE is to discontinue the monitoring for the control channel transmissions. 
Claim 21 – depends on claim 20.
Claim 22 – depends on claim 20.
Claim 24 – wherein the go-to-sleep configuration indicates that an anchor transmission/reception point of the plurality of transmission/reception points can transmit a cross-transmission/reception point go-to-sleep signal, and that non-anchor transmission/reception points can transmit a go-to-sleep signal only for an associated non-anchor transmission/reception point. 







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Jiang, ¶0088, ¶0097, ¶0103-¶0118, ¶0128, ¶0130,¶0142, ¶0148, ¶0161-¶0168,¶0180-¶0219,¶0231, ¶0232, ¶0241, ¶0244, ¶0256, ¶0257    along with Fig.3-10.
Islam 
Chang Junren et al; WO/2020/048457 – Machine Translation (WO2020048457A1 - original); See Abstract,  ¶0005-¶0006,¶0009-¶0020,  ¶0023-¶0032, ¶0034-¶0037,¶0047, ¶0051-¶0052, ¶0088, ¶0090-¶0096, ¶0102-¶0115, ¶0117, ¶0122-¶0123,¶0133, ¶0134, ¶0138-¶0139, ¶0141,¶0144-¶0156,¶0219-¶0226      along with Fig. 4-13.
3GPP TSG-RAN WG2 Meeting #105 ; R2-1900256; Source-OPPO; Title: Power Saving Schemes with enhancements to C-DRX Athen, Greece, 25th February – 1st March 2019. See §1, §2.1.
3GPP TSG-RAN WG2 Meeting#105; R2-1900623; Source: ZTE Corporation, Sanechips; Title: Consideration on power saving scheme with DRX adaptation; Athens, Greece, 25th February – 1st March 2019. See §2.1, §2.2.
3GPP TSG-RAN2 Meeting#105; R2-1901287; Source: Huawei, HiSilicon; Title: 	Discussion on C-DRX enhancement for UE power saving; Athens, Greece, 25th Feb – 1st Mar 2019. See §1 (§5.1.4), §2.1 along with proposal 1.
Yet, none of those references teach objected claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467